Citation Nr: 1753140	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-17 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1946 to October 1947.  He died in January 2011 and the appellant is his son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued in October 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the appellant and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

In January 2016, the Board remanded this matter for development and it now returns for further appellate review.  


FINDINGS OF FACT

1.  The appellant is not the Veteran's child for accrued benefits purposes.

2.  The appellant has not presented any evidence pertinent to his payment of expenses related to the Veteran's last illness or burial.



CONCLUSION OF LAW

The criteria for entitlement to additional accrued benefits are not met.  38 U.S.C. 
§§ 5121, 5121A (West 2012); 38 C.F.R. §§ 3.1000, 3.1010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the instant case, as discussed further below, the law, and not the facts, is dispositive of the appellant's claim and, as such, the Veteran's Claims Assistance Act of 2000 (VCAA) is not applicable to this appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004); Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).

II.  Analysis

The appellant contends he is entitled to additional accrued benefits because the Veteran's nonservice-connected pension award did not consider expenses the appellant bore on the Veteran's behalf, specifically, the cost of his assisted living care.  

Under governing law, upon the death of a veteran, periodic monetary benefits to which the individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (referred to as "accrued benefits"), and due and unpaid, shall be paid to the Veteran's spouse and, thereafter, if there is no spouse, his "children."  38 U.S.C. § 5121(a)(2); 38 C.F.R. 
§ 3.1000(a)(1).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

In the instant case, even assuming the Veteran had a claim pending at the time of his death, the Board finds the appellant is not a qualified person to whom any accrued benefits could be paid.  In this regard, as noted in the January 2016 remand, establishing that a person is a veteran's biological son or daughter is insufficient, in and of itself, to establish entitlement to accrued benefits under 38 U.S.C. 
§ 5121(a)(3) and 38 C.F.R. § 3.1000(a)(2).  Rather, it must also be shown that the claimant qualifies as a "child."  For accrued benefits purposes, the term "child" is defined, in pertinent part, as:

[A]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and

      (i) Who is under the age of 18 years; or

(ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or

(iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.

38 C.F.R. § 3.57(a).  See also 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.1000(d)(2).

In the present case, the appellant does not allege, and the evidence does not in any way suggest, that he has at any time pertinent to the present appeal qualified as a "child" of the Veteran, as that term is defined for purposes of accrued benefits.  To the contrary, the available evidence indicates that he has, at all times relevant to this appeal, been over 23 years of age and married.  Moreover, there is nothing in the record to even remotely suggest that he became permanently incapable of self-support prior to age 18.  Accordingly, despite the fact that the Agency of Original Jurisdiction already paid $1,062 in accrued benefits, he may recover only so much of the accrued benefits as may be necessary to reimburse him for expenses he personally incurred in connection with his father's last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  

Thus, in order for the appellant to collect additional accrued benefits, he has to establish that he bore expenses related to the Veteran's last illness and burial.  Moreover, as the appellant was previously awarded $300 for burial expenses in June 2011, he would need to establish payments in excess of $1,362 ($1,062 plus $300) in order to recoup any additional funds that may be owed to the Veteran.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Caranto v. Brown, 4 Vet. App. 516, 519 (1993).  As such, pursuant to the January 2016 remand, in December 2016 the appellant was asked to provide all documentation for any expenses he incurred as a result of the Veteran's last sickness and burial.  The appellant did not respond to the request for information.   See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  

The Board acknowledges that the record includes an accounting from Surrey Place Healthcare & Rehabilitation that reflects that the Veteran's assisted living expenses from July 2010 to December 2010 amounted to $11,168.60 and the appellant paid at least $8,625 of this amount.  However, there is no indication that residence in an assisted living facility was a medical expense related to the Veteran's last sickness.  In this regard, the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death; if death results from a lingering or prolonged illness, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  VBA Manual M21-1, V.i.3.D.3.b.  In this case, the appellant declined to respond to the December 2016 letter requesting the Veteran's death certificate and medical records pertaining to his last sickness, so the Board is unaware of what illness eventually led to the Veteran's death or whether it was an acute attack or lingering illness.  In short, the appellant has failed to provide evidence to support his claim and, in the absence of any evidence to the contrary, the Board has no reason to believe the assisted care leading to his death was part of his last illness.

Ultimately, even if the Veteran had a pending claim at the time of his January 2011 death that was not adjudicated, the appellant has not established that he is an eligible person to receive accrued benefits.  Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  The claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional accrued benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


